Citation Nr: 1705445	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  15-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Propriety of severance of service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2011 the RO proposed to sever service connection for bilateral hearing loss which was subsequently severed in an August 2011 rating decision. The Veteran contends that his bilateral hearing loss disability and tinnitus are a result of in-service noise exposure. Specifically, the Veteran contends that while working as an armor specialist he was exposed to hazardous noise which resulted in his current hearing loss and tinnitus. The Board finds that a remand is warranted for a supplemental VA opinion as to bilateral hearing loss and tinnitus.

 If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded VA examinations and opinions in January 2007, January 2011, April 2013 and January 2014. The January 2007 VA examiner noted normal hearing at entrance and separation, and failed to address in-service threshold shifts finding the Veteran's hearing loss was less likely as not caused by or a result of in-service noise exposure. Next, the January 2011 VA examiner only addressed the Veteran's claim for entitlement to service connection for tinnitus. Then, the April 2013 VA examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, and tinnitus is at least as likely as not related to in-service noise exposure. The January 2014 VA examiner provided an opinion that because the Veteran's hearing thresholds were within normal limits at induction and separation and because threshold shifts consistent with noise-induced hearing loss were not present, there was no evidence of a in-service change in hearing.   

However, the VA examinations and opinions were based on an inaccurate factual premise, and opinions based on an inaccurate factual premise have no probative value, and are therefore inadequate. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The VA examiners cited the Veteran's service treatment records including the November 1963 enlistment examination report and audiogram and November 1965 separation audiogram, but failed to consider the threshold shifts from entrance to separation only noting the Veteran's hearing was within the normal range at separation. 

The Veteran's audiological examinations at entrance in November 1963 and separation in November 1965 are presumed to be reported in standards set forth by the American Standards Association (ASA). Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. The Board notes that the VA examiners in January 2007, January 2011, April 2013 and January 2014 did not convert the Veteran's in-service audiological examinations prior to October 31, 1967 into ISO units. As noted below the ASA units are in parenthesis along with the converted ISO units.  

The conversion of the November 1963 audiogram yields the following pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
(-5) 10
(-10) 0
(-10) 0
(-5) 0
LEFT
(-5) 10
(0) 10
(5) 15
(0) 5

The conversion of the November 1965 audiogram yields the following pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
(10) 25
(10) 20
(10) 20
(10) 15
LEFT
(10) 25
(10) 20
(10) 20
(15) 20


The conversion of the November 1963 and November 1965 audiograms show threshold shifts of 5 to 20 Hertz, and an indication of some degree of hearing loss at separation from service, which should be addressed by the VA examiner on remand. The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Accordingly, a supplemental VA opinion is warranted to consider the converted audiology results and thresholds shifts as to bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the VA audiologist who provided the January 2014 examination report for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, and all prior opinions provided, and the converted audiograms and answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that any current bilateral hearing loss disability is etiologically related to in-service noise exposure?

b. Is it at least as likely as not (a fifty percent probability or greater) that the current tinnitus begin in or is etiologically related to service, to include as a result of in-service noise exposure? 

The examiner must provide a rationale for the opinion expressed. The examiner should consider the Veteran's in-service audiology tests after conversion to ISO units and should explain the significance, if any, of any shifts of hearing acuity during service. The examiner's attention is directed to the in-service audiology testing done in November 1963 and November 1965, which showed threshold shifts of 5 to 20 Hertz in both ears. See November 1965 audiogram. 

2. Thereafter, the RO should undertake any additional development action deemed warranted and readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





